Citation Nr: 0712659	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

Procedural History

The veteran served on active duty in the United States Navy 
from August 1965 to August 1969.  He served in the Republic 
of Vietnam and received numerous awards and decorations, 
including the Navy Commendation Medal with Combat "V", the 
Air Medal with four silver stars, and the Purple Heart Medal 
with one gold star. 

Service connection for PTSD was granted in the above 
mentioned November 2004 rating decision; a 30 percent 
disability rating was assigned.  The veteran expressed his 
disagreement with the decision in December 2004 and elected 
the Decision Review Officer (DRO) process.  A DRO conducted a 
de novo review of the claim and issued a decision in June 
2005 which increased the veteran's PTSD disability rating to 
50 percent.  The veteran indicated his dissatisfaction with 
this 50 percent rating in a subsequent notice of disagreement 
filed by his representative in September 2005.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [on claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded.]

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in April 2006.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

Issue not on appeal 

The veteran was denied service connection for a left knee 
condition secondary to a service-connected right leg and 
right knee condition in the above mentioned November 2004 
rating decision.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depressed mood; anxiety; frequent panic attacks; flashbacks; 
irritability; chronic sleep impairment; disturbances of 
motivation and mood; impairment of short-term memory; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; persistent delusions or hallucinations; and the 
inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an increased disability rating, 70 percent, 
for the veteran's PTSD  has been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated April 7, 2006, which will be further 
detailed in the Dingess discussion below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
October 4, 2004.  Specifically, the veteran was advised that 
VA is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA treatment 
centers, the military and the Social Security Administration 
(SSA).  With respect to private treatment records, the 
October 2004 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency, to include State or local government records 
along with records from private doctors, hospitals or current 
or former employers.  Included with the October 2004 letter 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the veteran was asked to complete 
this release so that VA could obtain private records on his 
behalf.  

The October 2004 letter further emphasized: "You must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in original].  

The Board notes that the October 2004 letter specifically 
instructed the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
April 7, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  
With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. Accordingly, the veteran has 
received proper notice as to disability rating and effective 
date pursuant to the Court's Dingess determination.  

As is described below, the Board is granting an increased 
rating in this case.  Although as has been described 
immediately above it appears that the veteran has been 
provided with correct notice under Dingess, the Board is 
confident that 
prior to assigning an effective date the RO will provide any 
additional notice which may be required.

Is clear that the veteran, who has been ably represented by 
his service organization in this case, was fully aware of 
what is required of him and of VA.  Indeed, during his April 
2006 Travel Board hearing he submitted additional evidence 
with a signed waiver of initial RO consideration.  See April 
2006 Hearing transcript, page 12.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's outpatient 
treatment records and provided the veteran with a VA 
psychiatric examination in October 2004.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate psychiatric examination and rendered 
appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the veteran presented personal 
testimony before the undersigned at the Providence RO in 
April 2006.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

For reasons explained in greater detail below, the Board 
concludes that the evidence of record indicates that the 
veteran appears to exhibit most of the criteria as described 
in the 70 percent criteria of the Diagnostic Code.

In general, the veteran contends, and as has been noted by 
the October 2004 VA examiner and VA outpatient records, that 
his PTSD symptoms currently interfere with his ability to 
establish and maintain effective social relationships.  These 
symptoms have caused the veteran to "shun social interaction 
on a daily basis" and have resulted in him losing contact 
with his life-long friends.  

The October 2004 VA examiner noted that the veteran has 
experienced chronic sleep impairments, concentration 
problems, tearfulness, depressed mood and anxiety.  He was 
also diagnosed as having an exaggerated startle response and 
hypervigilance.  Several different reports discuss the 
presence of an obsessive ritual that interferes with routine 
activities.  Namely, the veteran will check on his family, 
the stove, the perimeter of his house and the locks on all 
the doors up to four times a night.  See, e.g., VAMC 
Providence September 2005. 

In the April 2006 hearing the veteran testified that he hears 
noises and sees shadows out of the corner of his eye, as in 
auditory and visual hallucinations of things that are not 
there.  See April 2006, Hearing transcript, page 10.  His 
statement is supported by outpatient treatment records from 
Providence dated March 24, 2006; November 15, 2005; September 
20, 2005 September 6, 2005; and June 7, 2005.

One of the veteran's private licensed therapists, J.K.S., 
L.M.F.T. stated in July 2005 that the veteran suffers panic 
attacks on an almost daily basis.  Additionally, the 
veteran's depression has been persistent and is treated with 
prescription medication. 

The evidence of record indicates that the veteran's short-
term memory is impaired;  "in the work environment [the 
veteran] is forgetful to the point of being non-productive."  
See J.K.S., June 2005.  He eventually began to have 
"difficulty following complex work related tasks and 
forgetting aspects of his work that would place himself and 
co-workers in danger of serious injury."  See J.K.S., April 
2006.  
In an April 2005 statement, the veteran's shift supervisor 
described the trouble he had concentrating and paying 
attention to what was going on around him.  While at work the 
veteran also experienced a lack of motivation and an impaired 
impulse control.  His PTSD symptoms eventually reached a 
point that it was "imperative that he stop working."  See 
J.K.S., April 2006;  See also April 2006 Hearing transcript, 
page 4.  

The veteran has submitted a statement from his wife dated in 
May 2005 describing his short-term memory loss and how he 
would forget recent conversations he's had with her or forget 
why he's opened a closet or entered the basement.  

In the April 2006 hearing the veteran testified to having 
suicidal ideation.  See April 2006 Hearing transcript, page 
8.  A restricted affect was noted during several VA 
outpatient sessions.  
There is no evidence of record concerning spatial 
disorientation, neglect of personal appearance and hygiene or 
difficulty adapting to stressful circumstances.  However, as 
detailed above, the veteran exhibits most of the 
symptomatology as described in the criteria for a 70 percent 
disability rating.  Moreover, the medical evidence of record 
states the veteran's GAF score has fallen from  55 to  31, 
indicating a shift from moderate to severe symptoms.  

Based on a review of all of the evidence, the Board concludes 
that an increased rating to 70 percent is warranted, because 
the veteran displays most of the symptoms mentioned in the 
schedular criteria.  See 38 C.F.R. § 4.7 (2006).

For reasons stated immediately below, the Board further finds 
that the criteria for the assignment of a 100 percent 
disability rating are not met.

There is no objective evidence of record indicating a gross 
impairment in thought processes or communication.  The 
October 2004 VA examiner noted that his conversation with the 
veteran was normal and that he has not presented any signs of 
a diminished ability to perform the activities of daily 
living.  The veteran's medical records present an individual 
who appears younger than his chronological age and appears to 
practice good hygiene.  The October 2004 VA examiner 
specifically stated the veteran "is generally functioning 
satisfactorily with routine behavior and self care."  
See October 2004 VA exam.  

Throughout all of his outpatient treatments and hearing 
testimony the veteran has not indicated or demonstrated a 
gross impairment in thought processes, communication, or 
behavior and has consistently been orientated as to time and 
place. 

As noted above the veteran has shown signs of persistent 
delusions or hallucinations.  In April 2006, J.K.S. stated 
that the veteran was forced to leave his job after his PTSD 
symptoms began to pose a danger to his co-workers and to 
himself.  This behavior arguably is congruent with two of 
seven factors in considering a 100 percent disability rating 
under Diagnostic Code 9411.  However, the record does not 
indicate that the veteran's PTSD symptomatology approximates 
that which would allow for the assignment of a 100 percent 
disability rating.

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment consistent with a 70 percent rating.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 70 percent.  The October 2004 
examination and the outpatient treatment records indicate the 
disability has remained relatively stable at the 70 percent 
level throughout the period.  

Accordingly, the 70 percent rating which the Board is 
assigning for PTSD will be effective from August 20, 2004 the 
effective date of service connection.



Extraschedular evaluation

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]. 

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that an increased disability rating of 70 
percent is warranted, and that the preponderance of the 
evidence is against a finding that an increased disability 
rating of 100 percent is warranted.  The appeal is allowed to 
that extent.


ORDER

An increased disability evaluation of 70 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


